     Case 2:20-cv-02235-TLN-JDP Document 14 Filed 04/07/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11    MICHAEL RIVERA,                                 No. 2:20-cv-02235-TLN-JDP
12                      Plaintiff,
13           v.                                       ORDER
14    RALPH DIAZ, et al.,
15                      Defendant.
16

17          This matter is before the Court on Plaintiff Michael Rivera’s (“Plaintiff”) Motion for

18   Reconsideration of the U.S. Magistrate Judge’s January 15 and February 18, 2021 Orders. (ECF

19   No. 13.) For the reasons set forth below, Plaintiff’s Motion is DENIED.

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
                                                      1
     Case 2:20-cv-02235-TLN-JDP Document 14 Filed 04/07/21 Page 2 of 2


 1          Plaintiff, a state prisoner proceeding pro se, brought this action pursuant to 42 U.S.C. §
 2   1983. The matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C. §
 3   636(b)(1)(B) and Local Rule 302(c)(21).
 4          On January 15, 2021, the magistrate judge issued an Order screening Plaintiff’s Complaint
 5   pursuant to 28 U.S.C. § 1915(e)(2) and finding that it failed to state viable claim. (ECF No. 7.)
 6   Plaintiff subsequently filed a Motion for Reconsideration of the Screening Order, which was
 7   referred to the magistrate judge. (ECF Nos. 10, 11.) On February 18, 2021, the magistrate judge
 8   issued an Order denying Plaintiff’s Motion for Reconsideration. (ECF Nos. 12.) On March 9,
 9   2021, Plaintiff filed Objections to the January 15 and February 18, 2021 Orders, (ECF No. 13),
10   which the Court construes as a second Motion for Reconsideration.
11          The standard of review on a motion for reconsideration of a magistrate judge’s ruling on a
12   non-dispositive matter is “clearly erroneous or contrary to law.” 28 U.S.C. § 636(b)(1)(A); E.D.
13   Cal. L.R. 303(f). Under that standard, the Court must accept the magistrate judge’s decision
14   unless it has a “definite and firm conviction that a mistake has been committed.” Concrete Pipe
15   & Prods. of Cal., Inc. v. Const. Laborers Pension Trust for So. Cal., 508 U.S. 602, 622 (1993);
16   Husain v. Olympic Airways, 316 F.3d 829, 835 (9th Cir. 2002). Hence, the standard is
17   “significantly deferential.” Concrete Pipe, 508 U.S. at 623.
18          Here, upon review of the entire file, the Court is not persuaded that the magistrate judge’s
19   rulings were clearly erroneous or contrary to law. Id.
20          Therefore, IT IS HEREBY ORDERED that, upon reconsideration, the orders of the
21   magistrate judge filed on January 15 and February 18, 2021 (ECF Nos. 7, 12), are AFFIRMED.
22   Plaintiff’s second Motion for Reconsideration (ECF No. 13) is DENIED.
23          IT IS SO ORDERED.
24   DATED: April 6, 2021
25

26

27                                             Troy L. Nunley
                                               United States District Judge
28
                                                       2
